SACKETT, Judge
(specially concurring)
I concur with the result because I find the case was dismissed December 31, 1989, and I find no abuse of discretion in the trial court’s refusal to reinstate it.
However, I do not agree with the majority’s reasoning the case was dismissed on July 12, 1988. The order continuing was entered July 11, 1988, at which time the case was still pending. The district court had jurisdiction to order the case reinstated. No one appealed that order. No motion was made to set it aside. There is no basis for us now to consider it an invalid order.